195 Church Street New Haven, CT06510 www.newalliancebank.com PRESS RELEASE Contact:Merrill B. Blanksteen Executive Vice President NewAlliance Bank 203 789 2639 NewAlliance Reports an 18.3% Increase in Linked Quarter Earnings Sees Improvement in EPS and Net Interest Margin New Haven, Connecticut, April 29, 2008– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank today announced net income of $12.9 million or $.13 per diluted share for the first quarter of 2008, compared to $10.9 million or $.11 per diluted share for the fourth quarter 2007 and $9.3 million or $.09 per diluted share for the first quarter of Peyton R.
